Case 3:20-cv-00444-RJD Document 31 Filed 02/11/21 Page 1 of 2 Page ID #2451




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

HEATHER D.BOLE,                  )
                                 )
    Plaintiff,                   )
                                 )
    v.                           )                            Case No. 20-cv-444-RJD
                                 )
COMMISSIONER of SOCIAL SECURITY, )
                                 )
    Defendant.                   )

                                             ORDER

DALY, Magistrate Judge:

        Before the Court is the parties’ Agreed Motion to Remand to the Commissioner (Doc. 30).

       The parties ask that this case be remanded for further proceedings pursuant to sentence four

of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six remand) depends

upon a finding of error, and is itself a final, appealable order. See Melkonyan v. Sullivan, 501 U.S.

89 (1991); see also Perlman v. Swiss Bank Corp. Comprehensive Disability Protection Plan, 195

F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand, judgment should be entered in favor

of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303 (1993).

       The parties agree that, upon remand, “the ALJ will: (1) consider the medical, opinion, and

other evidence regarding physical and mental functioning; (2) evaluate Plaintiff’s subjective

symptom allegations; and (3) offer Plaintiff the opportunity for a hearing, take further action to

complete the administrative record resolving the above issues, and issue a new decision.”

       Plaintiff applied for disability benefits in October 2009 (Tr. 43). While recognizing that

the agency has a full docket, the Court urges the Commissioner to expedite this case on remand.

       For good cause shown, the parties’ Agreed Motion to Remand to the Commissioner (Doc.

                                            Page 1 of 2
Case 3:20-cv-00444-RJD Document 31 Filed 02/11/21 Page 2 of 2 Page ID #2452




30) is GRANTED.

       The final decision of the Commissioner of Social Security denying Plaintiff’s application

for social security disability benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of Plaintiff.

IT IS SO ORDERED.

DATED: February 11, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 2 of 2
